Citation Nr: 0718325	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for bilateral hearing loss 
and tinnitus.  The RO issued a notice of the decision in 
January 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) that same month.  Subsequently, in April 
2004 the RO provided a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in June 2007.


FINDINGS OF FACT

The veteran currently has bilateral hearing loss and 
tinnitus; he served as an ordinary seaman in the Merchant 
Marines aboard the Liberty Ship Simon Bamberger and as an 
able seaman aboard the Silvestre Escalante during World War 
II; the evidence falls at least in relative equipoise with 
respect to whether he incurred bilateral hearing loss and 
tinnitus during service, and the medical evidence of record 
establishes a causal link between his current hearing 
impairments and his active service.


CONCLUSIONS OF LAW

1.	Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159 3.303, 
3.304, 3.385 (2006). 

2.	Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
both bilateral hearing loss and tinnitus are warranted, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  It should be noted, however, that 
the RO should cure any potential defects in notice, as would 
be demonstrated by a failure to notify the veteran of all 
five elements of a service connection claim (to include the 
type of evidence necessary to establish a disability rating 
and the effective date for the claimed disability), or 
assistance provided by VA, prior to its determination of a 
proper disability rating and effective date for the veteran's 
service-connected disability.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004) (holding that proper VCAA notice 
must "precede an initial unfavorable [RO] decision"); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006) 
(holding that the VCAA notice requirements contained in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, which 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability).   




II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, certain chronic diseases, including an organic 
disease of the nervous system (to include sensorineural 
hearing loss), may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis

a. Factual Background
As noted above, the veteran's DD-214 indicates that he served 
in the Merchant Marines during World War II.  He acted as an 
ordinary seaman aboard the Liberty Ship Simon Bamberger and 
as an able seaman aboard the Liberty Ship Silvestre 
Escalante.   

In his May 2003 claim, the veteran affirmed that he had 
served aboard the Simon Bamberger during his service and that 
at that time, he had been exposed to excessive noise 
resulting from the firing of 5-inch and 3-inch cannons in 
addition to 20 mm machine guns.  Since that time, the veteran 
reported noticing substantial hearing loss and ringing in the 
bilateral ears.  

In November 2003 the veteran submitted to a VA audiological 
examination.  At this time, the veteran reported that he had 
experienced progressively worsening bilateral hearing loss 
for the past 60 years and complained of bilateral mild-to-
moderate high-pitched ringing in the ears, with onset during 
service.  The veteran reiterated that he had served in the 
Merchant Marines and had experienced in-service noise 
exposure in the form of cannon and other weapon firings.  
After performing appropriate testing and taking a history 
from the veteran, the VA audiologist diagnosed the veteran 
with asymmetrical sensorineural hearing loss, specifically, 
severe sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear.  He 
also noted that the veteran was positive for tinnitus and 
counseled the veteran as to this disorder.  The VA 
audiologist recommended that the veteran obtain bilateral 
hearing aids.     

The record also contains a private audiological examination 
report, dated October 2005.  In this report, the clinician 
noted that the veteran had hearing loss and concluded that 
such impairment was "[as] likely as not 2nd to noise 
exposure (firing cannons on ship in WWII)."      



b. Discussion
The Board finds that the evidence falls at least in relative 
equipoise with respect to the veteran's claims, in which case 
the veteran receives the benefit of the doubt in his favor.  
Specifically, as reflected in the medical record, the veteran 
has the current disabilities of bilateral hearing loss and 
tinnitus.  In addition, while the RO failed to retrieve the 
veteran's service medical records (SMRs), having erroneously 
indicated in its records request that the veteran served in 
the Army rather than in the Merchant Marines, the veteran's 
DD-214 clearly discloses that he served as an ordinary and 
able seaman aboard at least two vessels during World War II.  
He has consistently and credibly claimed that he experienced 
in-service noise exposure from firing weapons aboard ship, 
and such an account is consistent with such Merchant Marine 
service.  Accordingly, construing the benefit of the doubt in 
favor of the veteran, the Board determines that he incurred 
hearing loss and tinnitus during service.  Finally, while the 
November 2003 VA audiologist did not offer an opinion as to 
whether the veteran's current hearing impairments were 
causally linked to his active service or any incident 
thereof, the October 2005 private clinician did so indicate, 
stating that is was as likely as not that the current hearing 
impairment was secondary to the veteran's in-service noise 
exposure.  Accordingly, in view of the foregoing, the Board 
grants the veteran's claims. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


